Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

THIS SETTLEMENT AGREEMENT is entered into as of this 1st day of March, 2015 by
and between il2m International Corp., a Nevada corporation (the “Company”) and
Sarkis Tsaoussian, the President/Chief Executive Officer, Secretary,
Treasurer/Chief Financial Officer and sole director of the Company
(“Tsaoussian”).

 

WHEREAS Tsaoussian, the President/Chief Executive Officer, Secretary,
Treasurer/Chief Financial Officer and sole member of the Board of Directors
(“Tsaoussian”), has incurred substantial time in providing services to the
Company through his consulting firm, TSASA Holdings Inc. ("TSASA"), from
approximately September 1, 2014 through February 28, 2015, which have advanced
the Company and its business operations including, but not limited to: (i)
establishing the Company and obtaining its trading symbol and platform on OTC
Markets; (ii) dedication and devotion to the continued operation, maintenance
and growth of the Company; (iii) establishing and maintaining public and
investor relations; (iv) establishing procedures to ensure compliance with
accounting standards, rules and regulations relating to a public company; (v)
preparation and filing of associated quarterly and annual reports and
coordination of edgar filings; and (vi) negotiating and managing all consultants
and personnel required for the operations of the Company;



 

AND WHEREAS the Company and Tsaoussian had a verbal agreement commencing
September 1, 2014 that Tsaoussian would be paid a monthly fee of $50,000 as
compensation for the Services, which the Company has incurred $300,000 due and
owing to Tsaoussian during the last quarter of fiscal year 2014 and through to
February 2015 (the "Debt");

 

AND WHEREAS, the Company and Tsaoussian settled their differences regarding the
Debt and desire to enter into this settlement agreement dated March 1, 2015 (the
"Settlement Agreement"), pursuant to which the Company has agreed to settle the
amount due and owing of $300,000 for September 1, 2014 through February 28, 2015
by the issuance of its shares of restricted common stock at a per share price of
$0.0002 (which is the average trading price of the Company's shares of common
stock on the OTCQB on March 1, 2015);

 

AND WHEREAS Tsaoussian desires to convert the Debt and accept the issuance of
1,500,000,000 shares of restricted common stock of the Company as full and
complete satisfaction of the Debt;

 

AND WHEREAS the Company and Tsaoussian desire to release one another from any
and all further liability as related to the aforesaid Debt; and

 

AND WHEREAS the Board of Directors of the Company by unanimous written consent
dated March 1, 2015 has approved the execution of this Settlement Agreement and
the issuance of the 1,500,000,000 shares of restricted common stock to TSASA as
settlement of the Debt.

 



 

 

 

NOW THEREFORE, in consideration of the aforesaid recitals and mutual promises
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties agree as follows:

 

1. The Company agrees to issue to TSASA 1,500,000,000 shares of its restricted
common stock, at $0.0002 as of March 1, 2015, as full and complete satisfaction
and payment of the Debt.

 

2. TSASA, on behalf of Tsaoussian, agrees to accept the issuance of
1,500,000,000 shares of the restricted common stock of the Company as full and
complete satisfaction and payment of the Debt.

 

3. The Company and Tsaoussian shall agree to release each other and forever
discharge any and all claims, manner of actions, whether at law or in equity
suits, judgments, debts, liens, liabilities, demands, damages, losses, sums of
money, expenses or disputes, known or unknown, fixed or contingent, which it now
has or may have hereafter, directly or indirectly, individually or in any
capacity against each other, their successors and assigns, as well as its
present or former owners, directors, officers, stockholders, employees, agents,
heirs, by reason of any act, omission, matter, cause, or thing whatsoever, from
the beginning of time to, and including the date of the execution of this
Agreement, relating to the aforesaid Debt.

 

4. Tsaoussian acknowledges that the issuance of the 1,500,000,000 shares of
restricted common stock: (i) has not been registered under the Securities Act of
1933, as amended (the “1933 Securities Act”); (ii) is in reliance on the
exemption provided by Section 4(2) of the 1933 Securities Act; (iii) are being
acquired solely for Tsaoussian's own account without any present intention for
resale or distribution; (iv) will not be resold without registration under the
1933 Securities Act or in compliance with an available exemption from
registration, unless the shares of common stock are registered under the 1933
Securities Act and under any applicable state securities law or an opinion of
counsel satisfactory to the Company is delivered to the Company to the effect
that any proposed distribution of the shares of common stock will not violate
the registration requirements of the 1933 Securities Act and any applicable
state securities laws; and (v) that Tsaoussian understands the economic risk of
an investment in the common stock and has had the opportunity to ask questions
of and receive answers from the Company’s management concerning any and all
matters related to the acquisition of the common stock.

 

5. This Settlement Agreement shall be effective as of February 10, 2015 and
shall be binding upon and insure to the benefit of the parties hereto and their
respective successors.

 



    il2m International Corp.         Date: March __, 2015   By:         Sarkis
Tsaoussiian,       President/Chief  Executive Officer

 

 

 

 

